89 F.3d 827
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie BUMPUS, Plaintiff-Appellant,v.Brenda BARRETT;  Federal Bureau of Prisons, Defendants-Appellees.
No. 96-6277.
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1996.Decided June 6, 1996.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.   William M. Kidd, Senior District Judge.  (CA-96-4-1)
Ronnie Bumpus, Appellant Pro Se.
N.D.W.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his Bivens* complaint under 28 U.S.C. § 1915(d) (1988).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Bumpus v. Barrett, No. CA-96-4-1 (N.D.W.Va. Feb. 15, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)